FT[ED

UNITED STATES DISTRICT CoURT APR 1 8 2014
FOR TI-IE DISTRICT OF COLUMBIA c|¢rk_ u,g, g|gtr|¢; & gnkrupt¢y
Courts fortna D|str|ct of Go|umbla

Eric Hill, )
)

Plaintiff, )

)

v. ) civil A¢ri@n No. /§/- {.?J>

)

W.H.H. Trice & C0. et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff` s pro se complaint and application to
proceed in forma pauperis. The Court will grant the plaintiff’ s application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a homeless resident in the District of Columbia suing a company in
Williamsburg, Virginia, for $50,000 in damages. He alleges that the company’s attorney "went
to landlord and tenant court," presumably in the District of Columbia, and "start[ed] bragging
about how she can get the judge to do anything she wants." Compl. at l. Plaintiff concludes that

"the defendants violated [his] civil, constitutional and 6"‘ amendment rights," but he has not
l

alleged any facts presenting a federal question. In addition, the amount in controversy is below
the threshold amount for exercising diversity jurisdiction. Hence, this case will be dismissed. A

separate Order accompanies this Memorandum Opinion.

él?¢°)f’;Z/‘¢l'¥%  e"'

U ited States If)lstrict judge

DATE; April ?5’~;'2014